 



Exhibit 10.37

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) made as of December 26, 2006 (the
“Effective Date”), by and between NationsHealth, Inc., a Delaware corporation
(the “Company”), and Joshua B. Weingard (the “Employee”).

W I T N E S S E T H:

WHEREAS, the Company wishes to employ the Employee as Executive Vice President,
Chief Legal Officer and Secretary on the terms and conditions set forth in this
Agreement; and

WHEREAS, the Employee is willing to accept such employment on such terms and
conditions;

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

1.         SCOPE OF EMPLOYMENT

(a)         The Company hereby agrees to employ the Employee, upon the terms and
conditions herein set forth, to perform such duties as may be determined and
assigned to the Employee by the Board of Directors of the Company (the “Board”)
and the Chief Executive Officer of the Company (the “CEO”). The Employee hereby
accepts such employment, subject to the terms and conditions herein set forth.
The Employee shall have the title of Executive Vice President, Chief Legal
Officer and Secretary. While serving as Executive Vice President, Chief Legal
Officer and Secretary, the Employee shall have the customary duties and
authority of such position. The Employee shall not be employed by any other
organization during the term of this Agreement. Notwithstanding the foregoing,
for a period of six months following the Effective Date, Employee may perform
services as an independent contractor to his former employer during non-business
hours.

(b)         By executing this Agreement, each party represents to the other that
it is authorized to enter into this Agreement and that it is not under any legal
restriction or other impediment that would prevent it from fully discharging its
responsibilities and obligations under this Agreement. Without limiting the
representation in the preceding sentence, the Employee acknowledges that the
Company contracts with agencies of the federal government and of certain state
governments, and the Employee confirms that, to the best of the Employee’s
knowledge, the Employee’s prior conduct and previous employment will not prevent
the Employee from providing the services contemplated by this Agreement or
impair the Company’s ability to comply with or enter into such government
contracts.



1



--------------------------------------------------------------------------------



 



Page 2 of 14

2.          TERM

(a)          The Employee’s employment under this Agreement shall be for a
three-year term beginning on the Effective Date until December 26, 2009 (“the
Term”). The Term shall automatically renew thereafter for successive one-year
periods beginning on the third anniversary and each subsequent anniversary of
the Effective Date (each renewal term also a “Term” for the purposes of this
Agreement), unless: (i) the Company provides written notice of non-renewal to
the Employee at least one hundred and twenty (120) days before the next renewal
date, or (ii) the Employee provides written notice of non-renewal to the Company
at least one hundred and twenty (120) days before the next renewal date.

(b)          The Agreement may be terminated before the end of the current Term
as follows:

(i)          by the Company for Cause (as hereinafter defined);

(ii)          by the Company without Cause. For purposes hereof, Employee shall
be deemed terminated by the Company without Cause if the Employee terminates
employment for Good Reason (as hereinafter defined);

(iii)          in the event of the Company’s dissolution or liquidation;

(iv)          by the Employee for any reason;

(v)          in the event of the death of the Employee; or

(vi)          in the event of the Disability of the Employee (as hereinafter
defined).

(c)          For purposes hereof, “Cause” shall mean, and be limited to, the
following: (i) the Employee’s willful commission of acts of dishonesty in
connection with the Employee’s position; (ii) the Employee’s willful failure or
refusal to perform the essential duties of the Employee’s position or to adhere
to any written Company policy; (iii) the Employee’s conviction of, or plea of
guilty or nolo contendere to, (x) a felony, or (y) a misdemeanor involving
fraud, dishonesty, embezzlement, or theft; or (iv) the Employee’s breach of the
representation in Section 1(b) or of any of the provisions contained in
Section 7 of the Agreement. The Company shall provide the Employee with written
notice describing any event or condition that gives the Company Cause for
termination. If, with the agreement of the Board or the CEO (which shall not be
unreasonably withheld), the Employee cures an event described in clause (ii) or
(iv) within thirty (30) days after receiving such notice, there shall be no
termination for Cause.

(d)          For purposes hereof, the term “Good Reason” shall mean any one or
more of the following events unless the Employee specifically agrees in writing
that such event shall not be Good Reason:

(i)          the assignment to Employee by the Board of Directors or CEO of
duties materially inconsistent with the duties associated with the position
described in Section 1(a);

(ii)          a material change in the nature or scope of Employee’s authority
from those applicable to him as Executive Vice President, Chief Legal Officer
and Secretary;



2



--------------------------------------------------------------------------------



 



Page 3 of 14

(iii)          material acts or conduct on the part of the Company or its
officers and representatives which have as their purpose forcing the resignation
of the Employee or preventing the Employee from performing the Employee’s duties
and responsibilities pursuant to this Agreement;

(iv)          a material breach by the Company of any material provision of this
Agreement (including, but not limited to, failure of the Company to pay any
amount, or to provide any benefit, pursuant to the provision of Sections 3 and 4
hereof); or

(v)          the Employee’s involuntary termination without Cause or Employee’s
voluntary termination for any reason on or after a Change in Control (as
hereinafter defined).

The Employee shall provide the Company with written notice describing any event
or condition that gives the Employee Good Reason for termination. If the Company
cures the same within thirty (30) days after receiving such notice, there shall
be no termination for Good Reason.

(e)          For purposes hereof, the term “Disability” shall mean the inability
of the Employee, due to illness, accident, or any other physical or mental
incapacity, to perform the Employee’s duties in a normal manner for (i) a period
of four (4) consecutive months or (ii) six (6) months (with each month being
composed of 31 consecutive days) during any twelve (12) consecutive month
period. The Disability of the Employee shall be determined by a medical doctor
approved by the Company. The Employee shall submit to a reasonable number of
examinations by the medical doctor making the determination of Disability, and
the Employee hereby authorizes the disclosure and release to the medical doctor
of all supporting medical records.

(f)          In the event of a termination of the Agreement for a reason other
than death or Disability, the Employee agrees to cooperate with the Company in
order to ensure an orderly transfer of the Employee’s duties and
responsibilities.

3.          COMPENSATION

(a)          Hiring Benefits. The Board of Directors, or its authorized
designee, has approved, and the Company agrees to provide, the Employee with an
award of 75,000 shares of restricted Common Stock, $0.0001 par value per share
(the “Company Restricted Stock”), effective as of the Employee’s first day of
employment with the Company. The Company Restricted Stock will vest based on the
Employee’s continued service with the Company from the date of grant through
each anniversary of the Employee’s first day of employment with the Company (a
“Vesting Date”), as follows: 25% on the date that is 12 months from the
Effective Date, and an additional 12.5% each six months thereafter, provided
that the Employee is still employed by the Company on each vesting date. The
Company Restricted Stock shall be subject to the terms of the NationsHealth,
Inc. 2005 Long Term Incentive Plan (the “Plan”), the Restricted Stock agreement
between the Company and Employee, and the additional vesting conditions set
forth in this Agreement.



3



--------------------------------------------------------------------------------



 



Page 4 of 14

(b)          Annual Salary. The Company agrees to pay the Employee, and the
Employee agrees to accept, in payment for services to be rendered by the
Employee hereunder, a minimum base salary of $225,000.00 per annum (the “Annual
Salary”). The Annual Salary shall be payable in equal periodic installments, not
less frequently than monthly, less such sums as may be required to be deducted
or withheld under the provisions of federal, state or local law. The Company
agrees to review the Annual Salary once a year (or at such other time as the
Company and Employee mutually agree), for adjustment based on the Employee’s
performance; provided, however, that (i) failure on the part of the Company to
make such annual review shall not constitute breach of this Agreement; and
(ii) no such adjustment shall be effective to reduce the Annual Salary below
$225,000.00 per annum. For all purposes under this Agreement, the term “Annual
Salary” shall refer to the Employee’s base salary as in effect from time to
time.

(c)          Annual Bonus. In addition to the Employee’s salary, the Employee
shall be eligible to receive an annual bonus if performance goals established by
the Company are satisfied. The Employee’s annual bonus opportunity may be
provided under the terms of an annual incentive compensation plan administered
on behalf of the Company or by the independent directors who are members of the
compensation committee of the Board (the “Compensation Committee”). The
Employee’s target bonus for 2006 will be 50% of Annual Salary, based on
Employee’s performance between the Employee’s first day of employment with the
Company and December 31, 2006, but will be calculated as if Employee had started
work on July 1, 2006 and shall be paid at the same time other senior executives
receive their 2006 bonuses.

(d)          Equity Compensation Plan. Employee shall be considered for equity
compensation awards as determined by the Compensation Committee or its delegate.

4.          FRINGE BENEFITS, REIMBURSEMENT OF EXPENSES, ETC.

(a)          The Employee shall be entitled to paid vacation, holidays, and sick
leave benefits in accordance with the Company’s policies for employees of
similar rank and tenure.

(b)          The Employee and the Employee’s family shall be entitled to medical
insurance and Employee shall be entitled to disability insurance from the
Company in accordance with the Company’s policies. Such coverages shall be fully
paid by the Company.

(c)          The Company agrees to pay up to $10,000 per year toward premiums or
to reimburse the Employee for premiums for life or disability, as directed by
Employee.

(d)          Except as provided in Section 15, the Company agrees to pay, or
promptly reimburse the Employee for, any reasonable and necessary expense
incurred by the Employee in performing the Employee’s duties for the Company
during the Term of this Agreement; provided, however, that the Employee
furnishes appropriate documentation for such expenses in accordance with the
Company’s practices and procedures.

(e)          The Employee shall be entitled to participate in such retirement
plans, if any, as the Company offers to employees of similar rank and tenure,
both defined contribution and defined benefit, qualified and non-qualified, in
accordance with the Company’s policies.



4



--------------------------------------------------------------------------------



 



Page 5 of 14

5.          TERMINATION BENEFITS

In addition to the benefits described under the Agreement that survive the
expiration or termination of the Agreement, the following benefits will be paid
on account of the expiration or termination of the Agreement for the following
reasons:

(a)          Upon termination of the Employee’s employment by the Company for
Cause pursuant to Section 2(b)(i), by the Employee for other than Good Reason or
upon the Employee’s death, or by either party through non-renewal at the end of
the current Term, the Company shall pay to the Employee or the Employee’s
beneficiaries, as the case may be, immediately after the date of termination, an
amount equal to the sum of the Employee’s accrued Annual Salary and any bonus
that has been awarded and approved for payment to the Employee, but only to the
extent that such Annual Salary and bonus (i) have been fully earned but not yet
paid, and (ii) are not subject to a deferral election or deferral requirement
that has become irrevocable (collectively, the “Accrued Compensation”). Any
Annual Salary or bonus that is subject to an irrevocable deferral election or
requirement shall be paid in accordance with the terms of the deferred
compensation arrangement.

(b)          Upon termination of the Employee’s employment (x) by the Company
without Cause or for Disability or (y) by the Employee for Good Reason, Employee
shall be entitled to the Employee’s Accrued Compensation (as defined in
Section 5(a)). Upon execution of a general release agreement in a form
reasonably acceptable to the Company, in addition to the Accrued Compensation,
Employee shall be entitled to all of the following benefits:

(i)          Unless the Employee is a “specified employee” within the meaning of
section 409A of the Internal Revenue Code (determined using any identification
date designated by the Company in accordance with section 409A), the Company
shall pay to the Employee, commencing immediately after the date of termination,
a continuation of the Employee’s Annual Salary for twelve months, paid in
accordance with the Company’s normal payroll cycles (as in effect on the
Employee’s termination date).  If the Employee is a “specified employee” within
the meaning of section 409A, the Company shall make severance payments equal to
twelve months’ Annual Salary, as follows:



  (A)   on the first regular pay date following the six-month anniversary of the
date of termination, the Company shall provide to the Employee a lump-sum
payment in an amount equal to six months’ Annual Salary; and



  (B)   in accordance with the Company’s standard payroll practices, the Company
shall provide the Employee with continuation of his Annual Salary for six
months, starting on the first regular pay date following the six-month
anniversary of the date of termination.



5



--------------------------------------------------------------------------------



 



Page 6 of 14

(ii)          The Company shall continue the Employee and the Employee’s
family’s medical coverage described in Section 4(b), above, at the expense of
the Company, during the 12-month period that the Employee and his family are
eligible to receive coverage under Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”); commencing immediately after the date of termination;
provided, however, that such Company-paid medical coverage shall immediately
terminate if the Employee becomes covered (either before or after the date of
the Employee’s termination from the Company) by another employer group health
plan or by Medicare. When the Company-paid medical coverage described in the
preceding sentence terminates at or before the end of the 12-month period
commencing immediately after the date of termination, the Employee and any
qualified beneficiary may continue group health coverage for the remainder, if
any, of the period during which the Employee or the Employee’s beneficiaries are
eligible to receive coverage under the COBRA, provided that the Employee or
qualified beneficiary pays the applicable COBRA premium for such coverage.

(iii)          the Company shall fully vest any outstanding stock options or
restricted stock previously granted to the Employee.

(c)          If the Employee is still employed by the Company upon a Change in
Control, at the time of the Change in Control the Company shall fully vest a
total of 37,500 shares (including all shares previously vested) of the initial
award of Company Restricted Stock granted to the Employee under Section 3(a),
above. The remaining unvested shares of the initial award of Company Restricted
Stock shall vest nine months after the Change in Control, provided that the
Employee is still employed by the Company on the vesting date. If the Employee
is terminated without Cause or resigns for Good Reason during the nine-month
period following a Change in Control, the remaining unvested shares of the
initial award of Company Restricted Stock shall vest pursuant to
Section 5(b)(iii), above. At the time of the Change in Control, the Company
shall fully vest any outstanding stock options previously granted to the
Employee, regardless of whether the Employee’s employment with the Company
terminates after the Change in Control.

(d)          For purposes of this Agreement, a “Change in Control” means any of
the following events:

(i)          any person or group (within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (“Exchange Act”)), other than
RGGPLS, a subsidiary of the Company, or any employee benefit plan (or any
related trust) of the Company or a subsidiary of the Company, becomes, after
August 30, 2004, the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 75% or more of the common stock of the
Company; or



6



--------------------------------------------------------------------------------



 



Page 7 of 14

(ii)          approval by the majority of the stockholders of the Company of
either of the following and consummation of same:



  (A)   a merger, reorganization, consolidation, business combination or similar
transaction (any of the foregoing, a “Merger”) as a result of which the persons
who were the respective beneficial owners of the outstanding common stock
immediately before such Merger are not expected to beneficially own, immediately
after such Merger, directly or indirectly, more than 50% of the common stock and
the combined voting power of the then outstanding voting securities of the
corporation or other entity resulting from such Merger in substantially the same
proportions as immediately before such Merger, or



  (B)   a plan or agreement for the sale or other disposition of all or
substantially all of the assets of the Company.

(iii)          Notwithstanding the foregoing, there shall not be a Change in
Control if, in advance of such event, the Employee agrees in writing that such
event shall not constitute a Change in Control.

(e)          If this Agreement is terminated because of Employee’s death,
Employee’s initial award of Company Restricted Stock granted under Section 3(a),
above, shall be fully vested.

(f)          The Company’s obligations under this Section 5 shall survive the
expiration or termination of this Agreement.



6.            COMPLIANCE WITH CODE SECTION 409A. This Agreement is intended to
comply with the applicable requirements of Code section 409A and its
corresponding regulations and related guidance, and shall be administered in
accordance with section 409A to the extent section 409A applies. Notwithstanding
anything in this Agreement to the contrary, to the extent that Code section 409A
applies to payments under Section 5, or any other section, of this Agreement,
such payments may only be made in a manner permitted by section 409A.



7



--------------------------------------------------------------------------------



 



Page 8 of 14



7.   NONDISCLOSURE, INTELLECTUAL PROPERTY PROTECTION NON-SOLICITATION AND
NON-COMPETE OBLIGATION

(a)           Definitions of Protectible Information

(i)           “Intellectual Property” means all rights, title, and interests of
every kind and nature whatsoever, whether now known or unknown, in and to any
intellectual property, including without limitation any ideas, inventions
(whether or not patentable), designs, improvements, discoveries, innovations,
patents, trademarks, service marks, trade dress, trade names, trade secrets,
works of authorship, copyrights, films, audio and video tapes, other audio and
visual works of any kind, scripts, sketches, models, formulas, tests, analyses,
software, firmware, computer processes, computer and other applications,
creations, properties, and any documentation or other memorialization containing
or relating to the foregoing, in each case discovered, invented, created,
written, developed, taped, filmed, furnished, produced, or disclosed by or to
Employee in the course of rendering services to the Company shall, as between
the parties hereto, be and remain the sole and exclusive property of the Company
for any and all purposes and uses whatsoever, and the Employee and the
Employee’s successors and assigns shall have no right, title or interest of any
kind or nature therein or thereto, or in or to any results and proceeds
therefrom. The Company shall have all rights, title and interest in such
Intellectual Property, whether such Intellectual Property is conceived by
Employee alone or with others and whether conceived during regular working hours
or other hours.

(ii)           “Confidential Information” means any and all knowledge and
information relating to the business and affairs of the Company, its products,
processes and/or services and its customers, prospects, suppliers, creditors,
shareholders, contractors, agents, consultants and employees (“Related
Persons”), that is or is intended by any of them to be of a confidential nature,
including, but not limited to, any and all knowledge and information relating to
products, research, development, inventions, manufacture, purchasing,
accounting, finances, costs, profit margins, marketing, merchandising, selling,
customer lists, customer requirements, salary and personnel, pricing, pricing
methods, computer programs and software, databases and data processing and any
and all other such knowledge, information and materials conceived, designed,
created, used or developed by or relating to the Company or any Related Person.
However, Confidential Information does not include any information that may be
in the public domain or come into the public domain not as a result of a breach
by the Employee of any of the terms or provisions of this Agreement.

(b)          Employee Acknowledgements.

(i)          The Employee acknowledges that: (a) during the Term and as a part
of the Employee’s employment, the Employee shall be afforded access to
Confidential Information and Intellectual Property (as defined herein);
(b) public disclosure or utilization of such Confidential Information or
Intellectual Property could have an adverse effect on the Company and its
business; and (c) the non-disclosure provisions of this Agreement are reasonable
and necessary to prevent the improper use or disclosure of Confidential
Information or Intellectual Property.



8



--------------------------------------------------------------------------------



 



Page 9 of 14

(ii)          The Employee acknowledges that: (a) the Company’s business is
national in scope and its products are marketed throughout the United States;
(b) the Company competes with other businesses that are or could be located in
any part of the United States; (c) the Company provides resources and training
to the Employee on its products and processes that is available only to
employees and cannot be acquired outside of the Company; and (d) the non-compete
and non-solicitation provisions of this Agreement are reasonable and necessary
to protect the Company’s goodwill with its customer base, its investment in its
employees and its interests in its Intellectual Property and Confidential
Information.

(c)          Obligations Regarding Intellectual Property.

(i)          The Employee acknowledges and agrees that all copyrightable works
included in the definition of Intellectual Property shall be “works made for
hire” within the meaning of the Copyright Act of 1976, as amended (17 U.S.C.
§101) (the “Act”), and that the Company is to be the “author” within the meaning
of the Act. The Employee acknowledges and agrees that all Intellectual Property
is the sole and exclusive property of the Company. In the event that title to
any or all of the Company’s Intellectual Property does not or may not, by
operation of law, vest in Company, the Employee hereby assigns to Company, all
of the Employee’s rights, title and interests in all Intellecutal Property and
all copies relating to such Intellectual Property, in whatever medium fixed or
embodied, and in all writings relating thereto in the Employee’s possession or
control. The Employee expressly waives any rights in any Intellectual Property
or any such work made for hire.

(ii)          The Employee agrees not to file any patent, copyright or trademark
applications relating to any Intellecutal Property. The Employee agrees to
assist the Company whether before or after the termination of employment, in
perfecting, registering, maintaining, and enforcing, in any jurisdiction, the
Company’s rights in its Intellecutal Property by performing promptly all acts
and executing all documents deemed necessary or convenient by the Company.

(iii)          If the Company is unable, after duly reasonable effort, to secure
the Employee’s signature on any such documents, the Employee hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as the Employee’s agent and attorney-in-fact, to do all lawfully permitted acts
(including but not limited to the execution, verification and filing of
applicable documents) with the same legal force and effect as if performed by
the Employee.

(d)          Obligations Regarding Confidential Information.

(i)          During the Term and thereafter, the Employee agrees that the
Employee will not: (a) use or permit the use of any Confidential Information,
however acquired, except as necessary within the scope of employment with the
Company to perform the Employee’s duties; (b) duplicate or replicate or cause or
permit others to duplicate or replicate any document or other material in any
medium embodying any Confidential Information, except as necessary in connection
with the Employee’s employment with the Company; or (c) disclose or permit the
disclosure of any Confidential Information to any person outside the Company,
without the prior written consent of the President or CEO of the Company.



9



--------------------------------------------------------------------------------



 



Page 10 of 14

(ii)          The Employee acknowledges that the Company owns all rights, title
and interest in and to the Confidential Information. The Employee acquires
hereunder no rights, title or interest in any Confidential Information.

(iii)          The Employee agrees that the Employee shall not remove from the
Company’s premises (except to the extent such removal is for purposes of the
performance of the Employee’s duties at home or while traveling, or except as
otherwise specifically authorized by the Company), any Confidential Information
or Company property (e.g., computers, cell phones, memoranda, office supplies,
software, etc). Upon termination of this Agreement by either party, or upon the
request of the Company during the Term, the Employee shall return to the Company
all of the Confidential Information and Company property in the Employee’s
possession or subject to the Employee’s control, and the Employee shall not
retain any copies of such items. Upon request, the Employee will execute a sworn
statement attesting that the Employee has complied with all of the terms of this
provision.

(e)          No Outstanding Obligations. The Employee hereby represents and
warrants that: (a) the Employee’s performance of the terms of this Agreement and
as an employee of the Company will not breach any confidentiality or other
agreement that the Employee entered into with former employers or other
entities, and (b) the Employee is not bound by any agreement, either oral or
written, that conflicts with this Agreement.

(f)          Covenant Not to Compete. The Employee hereby agrees that, during
the Term and for a period of one (1) year following the termination of the
Employee’s employment with the Company (the “Post-Employment Restricted
Period”), the Employee shall not engage or invest in, own, manage, operate,
finance, control or participate in the ownership, management, operation,
financing or control of, be employed by, lend the Employee’s name to, lend the
Employee’s credit to or render services or advice to any business that competes
with the business then being conducted by the Company or that had been conducted
by the Company within the prior twelve (12) months, provided, however, that the
Employee may purchase or otherwise acquire up to three percent of any class of
securities of any enterprise if such securities are listed on any national or
regional securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934, as amended.

(g)          Non-Solicitation. The Employee agrees that, during the Term and for
the Post-Employment Restricted Period, the Employee shall not, directly or
indirectly, solicit business of the same or similar type being carried on by the
Company during the Employee’s employment with the Company from any person or
entity that was a customer of the Company during the Employee’s employment with
the Company, where the Employee either had personal contact with such person or
entity during and by reason of the Employee’s employment with the Company or
supervised the individual(s) who had responsibility for maintaining the
customer’s relationship with Company.



10



--------------------------------------------------------------------------------



 



Page 11 of 14

(h)          No Raiding. The Employee agrees that, during the Term and for the
Post-Employment Restricted Period, the Employee shall not, directly or
indirectly, solicit, recruit, employ or otherwise engage as an employee,
independent contractor or advisor or attempt to solicit, recruit, employ or
otherwise engage as an employee, independent contractor or adviser, any person
who is or was an employee or independent contractor of the Company at any time
during the Employee’s last twenty-four (24) months of employment with the
Company, or in any manner induce or attempt to induce any person who is or was
an employee or independent contractor of the Company during the Employee’s last
twenty-four (24) months of employment with the Company to terminate that
person’s relationship with the Company.

(i)          Non-Disparagement. The Employee hereby agrees that the Employee
will not directly or indirectly disparage the Company or disseminate, or cause
or permit others to disseminate, negative statements regarding the Company or
any other employee, officer, director or agent of the Company. Notwithstanding
the foregoing, the Employee is not hereby barred or restricted from exercising
any right of speech or expression protected by applicable federal, state or
local law from restriction by the Company.

(j)          Employment Relationship. Nothing in this Agreement shall be
construed to prevent Employee from seeking or holding employment or a consulting
relationship after Employee’s term of employment, with any person, firm,
corporation, or other entity, which is not in competition with the business of
the Company as defined in this Section 7 of the Agreement.

8.          ENFORCEMENT AND REMEDIES

(a)          Enforcement. It is the desire and intent of the parties hereto that
the provisions of this Agreement shall be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, although the Employee and the Company
consider the restrictions contained in this Agreement to be reasonable for the
purpose of preserving the Company’s goodwill and proprietary rights, if any
particular provision of this Agreement shall be adjudicated to be invalid or
unenforceable, such provision shall be deemed amended to delete the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made. It is expressly understood and agreed that
although the Company and the Employee consider the restrictions contained in
Section 7 to be reasonable, if a final determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is unenforceable against the Employee, the
provisions of this Agreement shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable.

(b)          Remedies; Survival. The parties acknowledge that the Company’s
damages at law would be an inadequate remedy for the breach by the Employee of
any provision of Section 7, and agree in the event of such breach that the
Company may obtain temporary and permanent injunctive relief restraining the
Employee from such breach, and, to the extent permissible under the applicable
statutes and rules of procedure, a temporary injunction may be granted
immediately upon the commencement of any such suit. Nothing contained herein
shall be construed as prohibiting the Company from pursuing any other remedies
available at law or equity for such breach or threatened breach of Section 7, or
for any breach or threatened breach of any other provision of this Agreement.
The obligations contained in Section 7 shall survive the termination or
expiration of the Employee’s employment with the Company and, as applicable,
shall be fully enforceable thereafter in accordance with the terms of this
Agreement.



11



--------------------------------------------------------------------------------



 



Page 12 of 14

(c)          Arbitration. The parties agree that any claim, controversy, or
dispute between Employee and the Company (including without limitation Company’s
affiliates, officers, employees, representatives, or agents) arising out of or
relating to this Agreement, other than a dispute concerning the breach or
threatened breach of Section 7 of this Agreement, shall be submitted to and
settled by arbitration before a single arbitrator in a forum of the American
Arbitration Association (“AAA”) located in Broward County in the State of
Florida and conducted in accordance with the National Rules for the Resolution
of Employment Disputes. In such arbitration: (a) the arbitrator shall agree to
treat as confidential evidence and other information presented by the parties to
the same extent as Confidential Information under this Agreement must be held
confidential by the Employee, (b) the arbitrator shall have no authority to
amend or modify any of the terms of this Agreement, and (c) the arbitrator shall
have ten business days from the closing statements or submission of post-hearing
briefs by the parties to render their decision. All AAA-imposed costs of said
arbitration, including the arbitrator’s fees, if any, shall be borne by Company.
All legal fees incurred by the parties in connection with such arbitration shall
be borne by the party who incurs them, unless applicable statutory authority
provides for the award of attorneys’ fees to the prevailing party and the
arbitrator’s decision and award provides for the award of such fees. Any
arbitration award shall be final and binding upon the parties, and any court
having jurisdiction may enter a judgment on the award. The foregoing requirement
to arbitrate claims, controversies, and disputes applies to all claims or
demands by Employee, including without limitation any rights or claims the
Employee may have under the Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Americans with Disabilities Act of
1991, the Equal Pay Act, the Family and Medical Leave Act, or any other federal,
state or local laws or regulations pertaining to Employee’s employment or the
termination of Employee’s employment.

9.          WITHHOLDING

The Company shall withhold such amounts from any compensation or other benefits
payable to the Employee under this Agreement on account of payroll and other
taxes as may be required by applicable law or regulation of any governmental
authority.

10.          ENTIRE AGREEMENT

This Agreement contains the entire understanding between the parties hereto and
supersedes all other oral and written agreements or understandings between them.
All previous oral or written agreements between the parties hereto shall be
deemed to have been completely fulfilled by both parties and shall be superseded
by this Agreement. No modification or addition hereto or waiver or cancellation
of any provision shall be valid except by a writing signed by the party to be
charged therewith.



13



--------------------------------------------------------------------------------



 



Page 13 of 14

11.          SUCCESSORS AND ASSIGNS

This Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their heirs, successors, assigns and personal
representatives. As used herein, the successors of the Company shall include,
but not be limited to, any successor by way of merger, consolidation, sale of
all or substantially all of its assets, or similar reorganization. In no event
may the Employee assign any duties or obligations under this Agreement. It is
expressly agreed for purposes of this Agreement that the spouse and children of
the Employee shall be third-party beneficiaries of the Employee under this
Agreement and shall be entitled to enforce the rights of the Employee hereunder
in the event of the Employee’s death or Disability.

12.          CONTROLLING LAW

The validity and construction of this Agreement or of any of its provisions
shall be determined under the laws of Florida, without giving effect to any
choice of law or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction other than Florida. The invalidity
or unenforceability of any provision of this Agreement shall not affect or limit
the validity and enforceability of the other provisions hereof.

13.          COUNTERPARTS

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same instrument.

14.          HEADINGS

The headings herein are inserted only as a matter of convenience and reference,
and in no way define, limit or describe the scope of this Agreement or the
intent of any provisions thereof.

15.          INDEMNIFICATION

The Company shall indemnify and hold the Employee harmless from and against all
claims, investigations, actions, awards, and judgments, including costs and
attorneys’ fees, incurred by the Employee in connection with acts or decisions
made by the Employee in good faith in the Employee’s capacity as an Employee of
the Company, so long as the Employee reasonably believed that the acts or
decisions were in the best interests of the Company and (with respect to any
criminal action) the Employee had no reason to believe the Employee’s conduct
was unlawful. The Company further agrees to pay the reasonable expenses of
private counsel or investigators incurred in representing the Employee in any
audit, inquiry, regulatory review, or similar action or proceeding covered by
this indemnification. The Company shall not settle anyClaim or action or pay any
award or judgment against the Employee without the Employee’s prior written
consent, which shall not be unreasonably withheld. The Company may obtain
coverage for the Employee under an insurance policy covering the employees of
the Company against claims set forth herein if such coverage is possible at a
reasonable cost, provided, however, it is understood and agreed that the
Company’s obligation to indemnify the Employee as set forth in this Section 15
shall not be affected by the Company’s ability or inability to obtain insurance
coverage.



14



--------------------------------------------------------------------------------



 



Page 14 of 14

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
and year first above written.

WITNESS:

NATIONSHEALTH INC.

  /s/ Timothy Fairbanks                                  

By:  /s/ Glenn M. Parker, M.D.                       
Glenn M. Parker, M.D.
Chief Executive Officer

WITNESS:

  /s/ Adelaida Savard                                     

By:  /s/ Joshua B. Weingard                             
Joshua B. Weingard



15